Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                   Judge R. Brooke Jackson

 Civil Action No 17-cv-00210-RBJ

 LIST INTERACTIVE, LTD. d/b/a UKnight Interactive,

        Plaintiff,
 v.

 KNIGHTS OF COLUMBUS, et al.,

        Defendants.

 KNIGHTS OF COLUMBUS,

        Counterclaim Plaintiff,

 v.

 LIST INTERACTIVE, LTD. d/b/a UKnight Interactive, et al.,

        Counterclaim Defendants.



                                               ORDER


        Plaintiff moves for a new trial on damages only and, depending upon whether a new trial

 is ordered, for an award of prejudgment interest on either the damages awarded by the jury or to

 be awarded in a new trial. The Court denies the motion to the extent it seeks a new trial but

 grants it in part regarding prejudgment interest.

                                          BACKGROUND

        Steve Michlik is a general insurance agent for the Knights of Columbus (“KOC”) and a

 member of a KOC local council in Plano, Texas. In late 2009 Mr. Michlik, frustrated by



                                                     1
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 2 of 15




 difficulties he was having contacting other council members to whom he hoped to sell life

 insurance, decided that the council needed a web-based software platform to improve data

 management and communications functions. With the help of his son and an acquaintance,

 Terry Clark, both of whom were experienced in website design, Mr. Michlik was able to develop

 a program that worked and substantially improved his insurance sales in 2010.

        Mr. Michlik shared his program with other nearby councils and found that they too were

 happy with it. Mr. Michlik and Mr. Clark realized KOC’s thousands of local councils

 nationwide presented an attractive business opportunity, particularly if they could enlist the

 support of KOC’s upper management. They therefore contacted a gentleman with a business

 background, Leonard Labriola, and the three of them as equal partners and owners formed LiST

 Interactive, Ltd. (the initials coming from Leonard, Steve and Terry), to do business as UKnight

 Interactive, or as it was commonly called in this case, simply UKnight.

        Messrs. Labriola and Clark (with Mr. Michlik remaining in the background) set about the

 task of trying to convince KOC to designate UKnight as its preferred website vendor. UKnight

 claims that in September 2011 UKnight agreed that it would do that. However, there were

 various delays over the next couple of years until, again according to UKnight, KOC’s senior

 management orally agreed that KOC’s Supreme Knight (chief executive officer) would

 announce UKnight as its preferred or designated vendor during an International State Deputy

 Meeting in Quebec on November 13, 2013. UKnight in turn agreed to prepare to rollout its

 platform across the entire KOC order in a matter of months after the announcement.

        However, the announcement was not made at the Quebec meeting. Instead, in 2014 and

 again in 2015 KOC sent its own software consultant, Ian Kincaid, to Texas to meet with Mr.


                                                  2
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 3 of 15




 Clark, ostensibly to better understand UKnight’s platform and make sure it was technically

 capable of providing website development and support on a large scale. However, according to

 UKnight, KOC’s real purpose was to gain access to UKnight’s technology so that KOC could

 create its own equivalent or hire a different vendor it could completely control to create it.

        After it became apparent that KOC would never designate UKnight as its preferred

 vendor, UKnight filed this lawsuit. Initially UKnight asserted claims for violation of RICO,

 breach of contract, promissory estoppel, misappropriation of trade secrets, intentional

 interference with prospective business relations, fraudulent misrepresentation, negligent

 misrepresentation, and defamation. ECF No. 1. By the time the case went to trial (August 26 to

 September 12, 2019) plaintiff’s claims were reduced to breach of the alleged oral contract to

 announce UKnight as its preferred software vendor (alternatively promissory estoppel);

 interference with prospective business relations; and misappropriation of trade secrets.

        KOC denied that there was a contract, and KOC elected not to proceed with UKnight

 because of concerns about UKnight’s capability to service large numbers of councils and

 concerns about Mr. Labriola as a business partner. KOC insisted that it never stood in the way of

 UKnight’s attempts to market its program to local councils, but it would not endorse UKnight as

 a preferred vendor. KOC also denied that UKnight had any trade secrets or, if it did, that KOC

 stole them.

        The jury found in plaintiff’s favor on its breach of contract claim and awarded $500,000

 in damages. ECF No. 234 at 1-2 (redacted jury verdict). It therefore did not address the

 promissory estoppel claim. The jury resolved the interference with prospective business

 relations and misappropriation of trade secrets claims against the plaintiff. Id. at 3. Plaintiff now


                                                   3
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 4 of 15




 seeks a new trial on damages and, if a new trial is not granted, an award of prejudgment interest

 on the verdict amount.

                                        MOTION FOR NEW TRIAL

         Plaintiff argues that the Court improperly (1) instructed the jury on “reliance damages;”

 (2) permitted KOC to offer previously undisclosed testimony of its damages expert; and (3)

 instructed the jury that in determining damages it could consider a list of factors that were not

 supported by the applicable law. I address each argument in turn.

         A. Damages Instruction.

         Plaintiff’s damages claim was that if KOC had honored its agreement to announce

 UKnight as its preferred software vendor, UKnight would have been able to sell its software to

 thousands of KOC local and state councils and earn profits ranging up to more than $100

 million.1 Plaintiff argues that, because it sought only lost profits on an “expectation” or benefit

 of the bargain theory, the Court erred in including in the damages instruction a sentence

 indicating that the jury could also consider what plaintiff calls “reliance” damages. Plaintiff

 claims that it suffered prejudice because if the Court had not permitted the jury to consider

 “reliance” damages, it would have had a better opportunity to be awarded the “expectation”

 damages it sought.




 1
   Plaintiff’s damages expert, Kevin H. Call, made various assumptions as to the number of KOC councils
 that would purchase UKnight’s product (up to 85% of the 13,000 or so councils); the period of years over
 which lost profits on those sales could be projected (5.67 years to 11 years); and whether councils would
 purchase a “market center” feature (that arguably would be precluded by KOC rules). Depending on the
 combination of assumptions one uses, Mr. Call’s range of lost profits, summarized in Trial Ex. 194, was
 between $15 million on the low end to nearly $110 million on the high end.
                                                     4
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 5 of 15




        I begin by quoting the subject instruction, bolding the paragraph that is the focus of

 plaintiff’s motion:

                                          INSTRUCTION NO. 15
               If you find that the Knights of Columbus is liable to UKnight for breach of
        contract or for promissory estoppel, then you must determine the amount of
        money to award UKnight as damages.
               Any damages you award on the breach of contract claim or
        promissory estoppel claim should be designed to place the plaintiff, so far as
        can be done by money, in the same position as it would have been in had the
        contract or promise been fully performed. Here, UKnight seeks damages in
        the form of profits it lost because of the Knights of Columbus’s breach.
        Although UKnight does not request damages other than lost profits, as a
        matter of law, you may award any other damages based on losses incurred
        by UKnight because it relied on Knights of Columbus to perform the
        contract or promise.
                UKnight must prove that it is reasonably certain that UKnight would have
        earned those profits but for the Knights of Columbus’s breach. UKnight cannot
        recover for the mere possibility of making a profit. In addition, the evidence must
        afford you a sufficient basis for estimating the amount of profits with reasonable
        certainty. UKnight also claims lost profits for the future. The time period for
        awarding future lost profits must be reasonable and supported by the evidence.
                In order to recover UKnight must prove that it sustained damages as a
        direct and proximate result of the Knights of Columbus’s breach. UKnight cannot
        recover damages that the Knights of Columbus did not have reason to foresee as a
        probable result of the breach at the time the contract or promise was made.
                UKnight must prove by a preponderance of the evidence the amount of
        any damages to be awarded for the breach. The evidence must give you a
        sufficient basis to estimate the amount of damages to a reasonable certainty.
        Damages may be based on reasonable and probable estimates, and need not
        necessarily be based on historical data. However, you may not award damages on
        the basis of guess, speculation or conjecture.

 ECF No. 230 at 19-20 (emphasis added).

        I disagree with plaintiff’s argument for several reasons:

        First, the jury was instructed consistently with plaintiff’s benefit of the bargain theory and

 damages claim. As noted above, the instruction stated,


                                                  5
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 6 of 15




         Any damages you award on the breach of contract claim or promissory estoppel
         claim should be designed to place the plaintiff, so far as can be done with money,
         in the same position as it would have been in had the contract or promise been
         fully performed. Here UKnight seeks damages in the form of profits it lost
         because of the Knights of Columbus’s breach.

         The problem is not that plaintiff did not have an opportunity to establish its “expectation”

 claim. Rather, if one accepts plaintiff’s assumption that the $500,000 awarded by the jury was

 not for lost profits, then it follows that plaintiff did not prove its claim.

         Second, the instruction was consistent with Connecticut law (which the parties agreed

 was applicable to this case). It informed the jury that although UKnight was not seeking

 damages other than for lost profits, “you may award any other damages based on losses incurred

 by UKnight because it relied on Knights of Columbus to perform the contract or promise.” The

 language was submitted by the defendant and was based generally on § 4.5-9 of Connecticut’s

 model jury instructions which states:

         4.5-9 Damages-Reliance

         Any damages you award on the [_____] count should compensate the plaintiff for
         any losses that (he/she/it) incurred because (he/she/it) relied upon the defendant to
         perform the contract. These damages should put the plaintiff in a position as if
         the plaintiff had never entered into a contract. The plaintiff must establish the fair
         and reasonable value of (his/her/its) loss that (he/she/it) sustained.

 Connecticut Judicial Branch Civil Jury Instructions (Oct. 1, 2018 ed.), accessible online at

 http://www.jud.ct.gov/JI/Civil/Civil/pdf/.

         Third, plaintiff has provided no authority that lost profits and out-of-pocket costs cannot

 both be considered by the jury in the same case. An unpublished decision of the Second Circuit,

 applying Connecticut law, tends to suggest the contrary. See Brookridge Funding Corp. v.

 Northwestern Human Resources, Inc., 170 F. App’x 170, 172 (2nd Cir. 2006) (unpublished)


                                                     6
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 7 of 15




 (rejecting in a promissory estoppel case defendant’s argument that plaintiff’s damages must be

 limited to out-of-pocket costs rather than including plaintiff’s expected benefit of the bargain).

 Likewise, plaintiff has pointed to no authority indicating that just because plaintiff prefers lost

 profits, a jury cannot consider out-of-pocket costs.

        Plaintiff suggests that it was prejudiced because if the jury hadn’t been given an option

 for awarding damages other than lost profits, it would have/might have awarded lost profits

 damages in a much larger amount. That is speculation at best.

        The bottom line is that the Court has an obligation to instruct the jury in a manner that

 embraces both sides’ claims and defenses, not just plaintiff’s, so long as the evidence supports it.

 The opinion of defendant’s expert (discussed below) was that plaintiff’s claim for lost profits

 was unfounded, and that if UKnight sustained any provable loss, it was its out-of-pocket

 expenses. It was appropriate for the defendant to suggest that if any damages were to be

 awarded, it should not be speculative lost profits but what plaintiff calls “reliance” damages.

 The instruction properly permitted the jury to consider both sides’ positions on damages.

        B. Undisclosed Expert Testimony.

        Plaintiff claims that the Court improperly permitted Robert Levis, defendant’s expert in

 accounting and economic damages, to provide undisclosed expert opinions concerning

 UKnight’s out-of-pocket costs, and that plaintiff was prejudiced as a result. I disagree.

        First, Mr. Levis’s opinions that plaintiff’s lost profits claim (as set forth in the report of

 plaintiff’s expert Kevin H. Call) was unfounded, and that plaintiff’s out-of-pocket costs would be

 an appropriate measure of plaintiff’s actual loss, were not undisclosed. These issues were

 addressed in his written report issued approximately three months before trial. Report dated June


                                                   7
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 8 of 15




 19, 2019, ECF No. 251-3, at 3-5. Specific to the out-of-pocket costs measure of damages, Mr.

 Levis’s report stated, “In my opinion as an economic damages expert, some type of out-of-

 pocket costs methodology would be a more appropriate manner of estimating economic damages

 given the facts of the case and Plaintiff’s claims. I believe Plaintiff’s economic damages using

 an out-of-pocket costs methodology would be less than $100,000.” Id. at 5.

         It is true that Mr. Levis prepared a new exhibit shortly before trial – Trial Ex. 503, filed

 as an exhibit to plaintiff’s motion at ECF 251-4. However, that exhibit simply reconstituted

 numbers taken from UKnight’s tax returns, which in substance were already before the jury in

 Trial Ex. 369. Those numbers led Mr. Levis to increase his opinion of UKnight’s out-of-pocket

 costs from $100,000 to “just shy of $300,000.” The numbers were obviously known to UKnight,

 and UKnight’s out-of-pocket costs were also known to UKnight’s damages expert, as I discuss

 later in this order.

         As for prejudice, UKnight argues that it was “denied a fair opportunity to secure rebuttal

 witnesses or cross examine Mr. Levis on the new calculations and explanation.” ECF No. 251 at

 9. That makes no sense because the numbers were taken from UKnight’s own tax returns and

 were known to its own expert. Moreover, having objected to Ex. 503 and related testimony as

 “undisclosed” expert testimony, UKnight then cites the total expense figure in Ex. 503 in the

 pending motion to suggest that it might explain the jury’s verdict in UKnight’s favor. As I

 discuss later in this order, this information also has contributed to my decision in this order to

 award prejudgment interest to UKnight. The bottom line is that, in my judgment, the exhibit and

 Mr. Levis’s testimony about what UKnight’s tax returns show benefitted UKnight, whether or




                                                   8
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 9 of 15




 not they are willing to admit that. I repeat that plaintiff’s claim that without these numbers the

 jury might have made a much higher damages award as “lost profits” is speculative at best.

        C. Inapplicable Factors.

        Plaintiff objects to Instruction 26 which was as follows:

                                          INSTRUCTION NO. 26
                Under its claims for breach of contract, promissory estoppel, and
        intentional interference with prospective business expectancy, UKnight seeks to
        recover damages for its actual loss measured as lost profits. Lost profits
        recoverable are lost net profits. Net profits are the value of what benefit UKnight
        would have received after deducting the expenses UKnight would have been
        reasonably expected to incur over the same time period.
              In determining whether UKnight has proved lost profits, the factors that
        you may consider include, but are not limited to, the following:
                1. UKnight’s prior experience in the same business;
                2. UKnight’s experience in the same enterprise subsequent to the breach
                or interference;
                3. The experience of UKnight and that of third parties in a similar
                business;
                4. The average experience of participants in the same line of business as
                UKnight; and
                5. Prelitigation projections, particularly if prepared by the Knights of
                Columbus.

        Plaintiff states that neither these factors nor any other factors are included in

 Connecticut’s Model Jury Instruction for lost profits damages, § 4.5-8; and that inclusion of the

 factors was prejudicial because “the instruction encouraged the jury to consider only factors that

 UKnight would have difficulty meeting because UKnight’s product and market are unique and

 UKnight’s historical experience is not particularly relevant since it reflects circumstances in

 which there was no announcement of the anticipated vendor status.” ECF No. 251.

        Again, I disagree with plaintiff. The factors are supported by Connecticut law, even if

 they were not included in the model instruction. See Beverly Hills Concepts, Inc. v. Schatz &


                                                   9
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 10 of 15




 Schatz, Ribicoff & Kotkin, 717 A.2d 724, 737-38 (Conn. 1998). Plaintiff’s attempt to distinguish

 that case because it involved a bench trial is unpersuasive. The law is the law, whether tried to

 the court or to a jury. The factors provided were those often considered by triers of fact.

        Moreover, with the possible exception of factor 4, the factors are reasonable as a matter

 of common sense, and they fit the evidence in this case. The first factor, UKnight’s prior

 experience in the same business, is obviously relevant to the likelihood that it would be able

 successfully to market its product to other councils. Indeed, evidence that UKnight had provided

 its product to other local councils in Texas, and that most of them were pleased with it, would

 seem to weigh in UKnight’s favor. One must also bear in mind that the Court – at plaintiff’s

 request – instructed the jury in Instruction No. 15 that “[d]amages may be based on reasonable

 and probable estimates, and need not necessarily be based on historical data.”

        As for the second factor, UKnight’s experience in the same enterprise after the breach,

 this is also a reasonable factor to consider. The evidence was that UKnight did not preclude

 local councils from purchasing UKnight’s website program after the breach, even to the present

 day. The extent to which UKnight did or did not continue to market its website to other KOC

 councils after the breach (or the extent to which UKnight did or did not attempt to modify the

 website platform and market it outside the KOC fraternity) was a reasonable factor for a jury to

 consider.

        The third factor, UKnight’s experience in a similar business, is largely duplicative of the

 first factor, and again, it can be seen as favorable to UKnight. I do not recall evidence relevant to

 the fourth factor as such. UKnight surely cannot complain about the fifth factor, as it relied

 heavily on its own prelitigation projections in its lost profits claim. As a matter of common


                                                  10
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 11 of 15




 sense, any projections that KOC did (or did not) make concerning the number of councils that

 might be expected to purchase UKnight’s product would be particularly relevant to a reasonable

 estimate of lost profits.

         Finally, the instruction simply specified that the jury may consider, but was not limited

 to, the five factors. I conclude that giving the instruction was not erroneous, nor is there any

 basis for plaintiff’s contention that it was unfairly prejudiced by the giving of the instruction.

                                       PREJUDGMENT INTEREST

         Connecticut law provides that “interest at the rate of ten per cent a year, and no more,

 may be recovered and allowed in civil actions . . . as damages for the detention of money after it

 becomes public.” Connecticut General Statutes § 37-3a. “The purpose of § 37-3a ‘is not to

 punish persons who have detained money owed to others in bad faith but, rather, to compensate

 parties that have been deprived of the use of their money.’” Sikorsky Financial Credit Union,

 Inc. v. Butts, 108 A.3d 228, 233-34 (Conn. 2015) (quoting Sosin v. Sosin, 14 A.3d 307, 323

 (Conn. 2011)). Plaintiff seeks an award of interest of 10% per year, adding that “[i]f the current

 judgment stands, which is should not, that would amount to $293,561.64 in interest through the

 date of the judgment.” ECF No. 251 at 14.

         UKnight opposes an award of prejudgment interest. It argues that there was no amount

 of money due and payable under the contract. KOC did not owe any money to UKnight on

 November 13, 2013, and it therefore could not have wrongfully withheld or deprived the plaintiff

 of money. By plaintiff’s theory, KOC’s obligation under the contract was to announce UKnight

 as its preferred vendor on that date, and plaintiff’s claim for damages was for lost profits on sales

 that were to be made starting in 2014 but never occurred. ECF No. 254 at 10-11. In my view,


                                                   11
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 12 of 15




 this argument misses the point. Plaintiff’s argument for an award of prejudgment interest on the

 jury’s verdict is based on the premise that the $500,000 awarded was not lost profits but instead

 was reimbursement of out-of-pocket costs. If so, then KOC deprived UKnight of the use of the

 money which was spent negotiating and preparing to perform a contract that KOC breached.

        KOC argues, however, that it is speculation to assume that the award was not lost profits.

 I agree that we cannot know with certainty how the jury reached that number. However, the

 number does not square with any lost profits calculation presented at trial; it is far, far below

 even the low end of plaintiff’s expert’s lost profits numbers. The verdict does, however, have

 some support in the record as a measure of out-of-pocket costs. As I have noted, defense expert

 Levis testified that if he excluded payments to the two shareholders, Labriola and Clark, he

 would calculate UKnight’s out-of-pocket costs at “just shy of $300,000,” which he considered to

 be an appropriate measure of damages if liability were established. If one includes payments to

 Mr. Labriola and Mr. Clark his number apparently would be $511,998, as Trial Ex. 503 reflects.

 ECF No. 251-4.

        That is the number that plaintiff, in the course of complaining that the Court allowed the

 jury to consider out-of-pocket costs, described as “remarkably close to the jury’s $500,000

 verdict.” ECF No. 251 at 10. And here is what KOC itself says about UKnight’s out-of-pocket

 costs in another section of its response brief:

        The amount of UKnight’s out-of-pocket costs was not in dispute. Notably, the
        jury’s $500,000 award reasonably could have been based on testimony of
        UKnight’s damage expert Mr. Call, who stated on cross-examination that the total
        of UKnight’s expenses from its inception through April 2019 was 803,000, of
        which $335,000 was salaries paid to UKnight’s owners.

 ECF No. 254 at 10.


                                                   12
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 13 of 15




        In short, both sides agree that the jury’s verdict reasonably could have been based on

 UKnight’s out-of-pocket costs, and neither party points to any evidence in the record that

 reasonably correlates the number with evidence of lost profits. Based on my knowledge of the

 evidence, I find that the $500,000 verdict more likely than not was based on out-of-pocket costs.

        It is a fact that UKnight incurred costs beginning in 2011 in meetings and negotiations

 with KOC. By September 2011 UKnight believed KOC had agreed that it would eventually

 announce UKnight as its preferred vendor. UKnight continued to meet, negotiate, and modify its

 software at the request of KOC home-office personnel. Plaintiff’s evidence was senior officers

 of KOC agreed that UKnight would be announced as its preferred vendor at the November 13,

 2013 meeting in Quebec. That did not happen, ostensibly due to a typhoon in the Philippines

 that diverted KOC’s attention to humanitarian efforts. UKnight continued to spend money in

 meetings, modifications to its software, and general preparation for the still-anticipated

 announcement. This included the two visits of KOC’s technical consultant, Ian Kincaid, to

 UKnight’s facility in 2014 and 2015. It was during the 2015 visit that Mr. Kincaid received an

 email from Matt St. John in KOC’s home office that, for the first time, indicated that KOC was

 considering going with another vendor (a development that Mr. Kincaid admitted left him

 “aghast”). All the while, Mr. Labriola and Mr. Clark were taking very modest compensation, as

 the tax returns confirm, while they waited for what they believed to be the reward for their

 efforts after the announcement was made. At least by the end of 2016 it was apparent that the

 announcement would never come. But all those costs had been incurred.

        As I have said, the purpose of Connecticut’s prejudgment interest statute is to compensate

 parties who have been deprived of the use of their money. Ultimately, the Court must exercise


                                                  13
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 14 of 15




 its discretion in an equitable manner consistent with the facts and law. I find that this is an

 appropriate case to compensate UKnight for the loss of the use of their money, and that to award

 prejudgment interest running November 13, 2013 to the date of judgement would do equity.

        KOC also disputes the 10% interest rate. It notes that the Connecticut Supreme Court has

 held that ‘“37-3a(a) provides for a maximum rate of interest of 10 percent, with discretion

 afforded to the trial court to order interest at a lesser rate.’” Riley v. Travelers Home & Marine

 Ins. Co., 163 A.3d 1246, 1271 (Conn. 2017) (quoting Ballou v. Law Offices Howard Lee Schiff,

 P.C., 39 A.3d 1075, ___ (Conn. 2012) (emphasis in original)). In Riley the court affirmed a trial

 court’s decision to award prejudgment interest at the rate of 3 percent. Id. The trial court had

 observed that during the period in question in that case (roughly 2009 to 2014) interest rates were

 lower than 10 percent, and that its survey of representative Superior Court decisions indicated

 that most courts found that plaintiffs would be appropriately compensated for the deprivation of

 their money by prejudgment interest in the 3 to 6 percent range. Id.

        Neither party has provided the Court with any information about interest rates or rates of

 return on investments in Connecticut or elsewhere in the 2013 to 2019 time frame. The range of

 3 to 6% compiled by a Connecticut state court judge in the Riley case from his survey of what he

 considered to be representative Superior Court decisions as reported by the Connecticut Supreme

 Court in that case appears to me to be reasonable. I believe I can take judicial notice that the

 degree of risk that an investor accepts affects the expected yield on the investment. Here, the

 shareholders of UKnight “invested” in what had to be viewed as a risky undertaking. They

 ultimately received no return on their money, and they only got what amounts to their money

 back after enduring a long and stressful lawsuit. Exercising my discretion, I find that it is


                                                  14
Case 1:17-cv-00210-RBJ Document 260 Filed 12/06/19 USDC Colorado Page 15 of 15




 equitable to award prejudgment interest at 6 percent per annum (simple) on $500,000 from

 November 13, 2013 through September 24, 2019. By my calculation that totals $175,890.41.

                                              ORDER

        1. Plaintiff’s motion for a new trial and for an award of prejudgment interest, ECF No.

 251, is GRANTED IN PART AND DENIED IN PART. It is denied insofar as it sought a new

 trial. However, it is granted to the extent that it sought an award of prejudgment interest.

 Prejudgment interest is awarded at 6 percent per annum (simple) from November 13, 2013

 through September 24, 2019.

        2. An Amended Final Judgment will issue reflecting the jury’s verdict, an award of

 prejudgment interest to the plaintiff in the amount of $175,890.41, and an award of costs in the

 amount of $75,000 (as taxed by the Clerk and stipulated by the parties). Post judgment interest

 will run from September 25, 2019 at the then-applicable rate under 28 U.S.C. § 1961 (1.86%)

 until the judgment is satisfied, with the exception that post-judgment interest ceases to run on

 any portion of the judgment deposited in the registry of the court from the date of deposit

 forward. Pursuant to the parties’ stipulation, there will be no post judgment interest on the costs

 portion of the judgment.

        DATED this 6th day of December, 2019.

                                                       BY THE COURT:




                                                       ___________________________________
                                                       R. Brooke Jackson
                                                       United States District Judge




                                                  15
